COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


THE STATE OF TEXAS,                              §
                                                                   No. 08-14-00248-CR
                              Appellant,         §
                                                                      Appeal from the
v.                                               §
                                                                346th Judicial District Court
                                                 §
DANIEL CEDILLOS,                                                 of El Paso County, Texas
                                                 §
                               Appellee.                           (TC# 20130D02144)
                                           §
                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore vacate the trial court’s grant of a new trial and reinstate the conviction,

in accordance with our opinion. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 6TH DAY OF MAY, 2016.



                                             ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.